                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


UNITED STATES OF AMERICA

vs.                               No. 4:17CR0129 JM

WESLEY GULLETT


                                        ORDER

      Pending is the government=s motion to dismiss indictment. (Docket #33). The motion is

GRANTED. The indictment against Wesley Gullett is hereby dismissed without prejudice.

      IT IS SO ORDERED this 14th day of March, 2019.



                                                __________________________________
                                                JAMES M. MOODY JR.
                                                UNITED STATES DISTRICT JUDGE
